Name: Commission Regulation (EC) NoÃ 616/2007 of 4 June 2007 opening and providing for the administration of Community tariff quotas in the sector of poultrymeat originating in Brazil, Thailand and other third countries
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  animal product;  America;  trade;  Asia and Oceania
 Date Published: nan

 5.6.2007 EN Official Journal of the European Union L 142/3 COMMISSION REGULATION (EC) No 616/2007 of 4 June 2007 opening and providing for the administration of Community tariff quotas in the sector of poultrymeat originating in Brazil, Thailand and other third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), and in particular Article 6(1) thereof, Having regard to Council Decision 2007/360/EC of 29 May 2007 on the conclusion of Agreements in the form of agreed minutes on the modification of concessions with respect to poultrymeat between the European Community and the Federal Republic of Brazil, and between the European Community and the Kingdom of Thailand pursuant to Article XXVIII of the General Agreement on Tariffs and Trade 1994 (GATT 1994) (2), and in particular Article 2 thereof, Whereas: (1) In accordance with the agreements in the form of approved minutes between the European Community and the Federal Republic of Brazil, and between the European Community and the Kingdom of Thailand, pursuant to Article XXVIII of GATT 1994 relating to the modification with respect to poultrymeat of the concessions provided for in schedule CXL annexed to GATT 1994, approved by Decision 2007/360/EC, the Community must open tariff quotas for imports of certain quantities of poultrymeat products. These quantities are allocated in large part to Brazil and Thailand, the remainder being for other third countries. (2) Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3) and Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (4) should apply, save as otherwise provided in this Regulation. (3) In order to ensure a regular flow of imports, the quota period running from 1 July to 30 June the following year should, for the larger quantities under quota, be subdivided into several subperiods. In any event, under Regulation (EC) No 1301/2006 licences are valid only up to and including the last day of the tariff quota period. (4) Council Regulation (EC) No 580/2007 of 29 May 2007 concerning the implementation of Agreements in the form of Agreed Minutes between the European Community and Brazil, and between the European Community and Thailand pursuant to Article XXVIII of the General Agreement on Tariffs and Trade 1994 (GATT 1994), amending and supplementing Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (5) is entered into force on 31 May 2007. In order to ensure the continuity of imports of poultrymeat into the Community, it is advisable to foresee certain transitional measures between 31 May and 30 June 2007. (5) The administration of the tariff quotas should be based on import licences. For this purpose, it is important to specify the arrangements for submitting applications and the details that should appear on the licence applications and the licences themselves. (6) In accordance with Article 6 of Regulation (EEC) No 2777/75, account should be taken of the supply requirements of the Community market and the need to safeguard its equilibrium while avoiding any discrimination between the operators concerned. The quantities covered by the import quotas to be opened must be equivalent to the Community total imports of poultrymeat. Therefore, the poultrymeat processors must be made eligible regardless of their involvement in trade with third countries, and must be able to apply for import licences. In view of the risk of speculation inherent in the system in the poultrymeat sector, clear conditions should be laid down as regards access for operators. (7) In order to ensure proper administration of the tariff quotas, the security linked to the import licences should be set at EUR 50 per 100 kilograms. (8) In the interest of the operators, the Commission should establish the quantities that have not been applied for, which are to be transferred to the following subperiod. (9) For some of the quotas opened under this Regulation, the release for free circulation of the imported products should be subject to the presentation of a certificate of origin issued by the Brazilian or Thai authorities in accordance with Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (6). (10) Given that the quota periods and subperiods commence on 1 July 2007, and that the applications for licences must be submitted before that date, this Regulation should enter into force on the day of its publication. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 1. The tariff quotas in Annex I to this Regulation are hereby opened for imports of the products covered by the agreements between the Community and Brazil, and between the Community and Thailand, as approved by Decision 2007/360/EC. The tariff quotas are opened on an annual basis for the period from 1 July to 30 June. 2. The quantity of products covered by the quotas referred to in paragraph 1, the applicable rate of customs duty, the order numbers and the group numbers shall be as set out in Annex I. Article 2 Commission Regulations (EC) Nos 1291/2000 and 1301/2006 shall apply, except as otherwise provided for in this Regulation. Article 3 1. With the exception of Group No 3, the quantity established for the annual quota period shall be spread out over four subperiods, as follows: (a) 30 % from 1 July to 30 September; (b) 30 % from 1 October to 31 December; (c) 20 % from 1 January to 31 March, (d) 20 % from 1 April to 30 June. 2. The annual quantity established for Group No 3 shall not be divided by subperiods. Article 4 1. For the purposes of applying Article 5 of Regulation (EC) No 1301/2006, import licence applicants shall, when presenting their first application as regards a given quota period, furnish proof that they imported or exported, during each of the two periods referred to in that Article, at least 50 tonnes of products covered by Regulation (EEC) No 2777/75. 2. By way of derogation from Article 5 of Regulation (EC) No 1301/2006 and paragraph 1 of this Article, import licence applicants may, when presenting their first application as regards a given quota period, also furnish proof that they processed, during each of the two periods referred to in Article 5 of Regulation (EC) No 1301/2006, at least 1 000 tonnes of poultrymeat of CN codes 0207 or 0210 to produce preparations of poultrymeat of CN code 1602 covered by Regulation (EEC) No 2777/75. For the purposes of this paragraph, a processor shall be any person entered on the national VAT register of the Member State in which he is established, who provides proof of processing activity, in the form of any commercial document, to the satisfaction of the Member State concerned. 3. Licence applications shall mention only one of the serial numbers indicated in Annex I. 4. By way of derogation from Article 6(1) of Regulation (EC) No 1301/2006, in the case of groups 3, 6 and 8, each applicant may lodge more than one application for import licences for products in one group where such products originate in more than one country. Separate applications for each country of origin must be submitted simultaneously to the competent authority of a Member State. They shall be regarded as a single application, for the purposes of the maximum referred to in paragraph 5 of this Article. 5. Licence applications must be for a minimum of 100 tonnes and a maximum of 5 % of the quantity available for the quota concerned in the period or subperiod in question. However, for Group Nos 4, 5, 6, 7 and 8, the maximum quantity for licence applications shall be 10 % of the quantity available for the quota concerned in the period or subperiod in question. For Group No 3, the minimum quantity for licence applications shall be reduced to 10 tonnes. 6. Except for Group Nos 3, 6 and 8, licences carry an obligation to import from the country that is specified. For the groups concerned by this obligation, the country of origin shall be entered in box 8 of the application and of the licence itself, and the word yes shall be marked with a cross. 7. Box 20 of the licence application and the licence shall contain one of the entries given in Annex II, Part A. Box 24 of the licences shall contain one of the entries listed in Annex II, Part B. For group 3 and 6 products, box 24 of the licence shall contain one of the entries given in Annex II, Part C. For group 8 products, box 24 of the licence shall contain one of the entries given in Annex II, Part D. Article 5 1. Licence applications may be submitted only in the first seven days of the third month preceding each subperiod or, for Group No 3, in the first seven days of the third month preceding the quota period. However licence applications for the quota period and subperiods commencing on 1 July 2007 may be submitted only in the first seven days following the entry into force of this Regulation. In any event, the period for submitting applications may not go beyond 30 June 2007. 2. A security of EUR 50 per 100 kilograms shall be lodged at the time of submission of the licence application. 3. Member States shall notify the Commission, by the fifth day following the end of the period for submitting applications, of the total quantities in kilograms requested, broken down by group and origin. 4. Licences shall be issued as of the seventh working day and at the latest by the eleventh working day following the end of the notification period provided for in paragraph 3. 5. If necessary, the Commission shall establish any quantities that have not been applied for, and these shall be added automatically to the quantity for the following quota subperiod. Article 6 1. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission, before the end of the first month of the quota period or subperiod, of the total quantities covered by licences they have issued, as referred to in Article 11(1)(b) of that Regulation. 2. Member States shall notify the Commission, by the end of the fourth month following each annual period, of the quantities in kilograms actually released for free circulation under this Regulation during the period concerned, broken down by group and origin. 3. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006, Member States shall notify the Commission of the quantities to which unused or partially used import licences relate, first when the application for the last subperiod is sent, and again before the end of the fourth month following each annual period. For Group No 3, the first notification referred to in the first subparagraph above shall not apply. Article 7 1. By way of derogation from Article 23 of Regulation (EC) No 1291/2000, the import licences shall be valid for 150 days from the first day of the period or subperiod for which they have been issued. However, licences issued for the quota periods and subperiods commencing on 1 July 2007 shall be valid for 180 days. 2. Without prejudice to Article 9(1) of Regulation (EC) No 1291/2000, the rights deriving from the licences may be transferred only to transferees satisfying the eligibility conditions set out in Article 5 of Regulation (EC) No 1301/2006 and Article 4(1) and (2) of this Regulation. Article 8 1. Release for free circulation within the quotas referred to in Article 1 of this Regulation shall be subject to the presentation of a certificate of origin issued by the competent authorities of Brazil (for Group Nos 1, 4 and 7) or Thailand (for Group Nos 2 and 5) in accordance with Articles 55 to 65 of Regulation (EEC) No 2454/93. 2. Paragraph 1 shall not apply to Group Nos 3, 6 and 8. Article 9 On a transitional basis, imports of products of codes 0210 99 39, 1602 32 19 and 1602 31 between 31 May and 30 June 2007 are submitted to the tariff rights in force on 30 May 2007. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. Article 9 of this Regulation shall apply from 31 May 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). (2) OJ L 138, 30.5.2007, p. 10. (3) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (4) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 533/2007 (OJ L 125, 15.5.2007, p. 9). (5) OJ L 138, 30.5.2007, p. 1. (6) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). ANNEX I Poultrymeat, salted or in brine (1) Country Group No Order number CN Code Customs duty % Annual quantities (tonnes) Brazil 1 09.4211 ex 0210 99 39 15,4 170 807 Thailand 2 09.4212 ex 0210 99 39 15,4 92 610 Other 3 09.4213 ex 0210 99 39 15,4 828 Preparations of chicken meat Country Group No Order number CN Code Customs duty % Annual quantities (tonnes) Brazil 4 09.4214 1602 32 19 8 79 477 Thailand 5 09.4215 1602 32 19 8 160 033 Other 6 09.4216 1602 32 19 8 11 443 Turkey Country Group No Order number CN Code Customs duty % Annual quantities (tonnes) Brazil 7 09.4217 1602 31 8,5 92 300 Other 8 09.4218 1602 31 8,5 11 596 (1) Applicability of the preferential arrangements is determined on the basis of the CN code and is subject to the meat salted or in brine being poultrymeat of CN 0207. ANNEX II A. Entries referred to in the first subparagraph of Article 4(7): in Bulgarian : Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   616/2007. in Spanish : Reglamento (CE) no 616/2007. in Czech : NaÃ Ã ­zenÃ ­ (ES) Ã . 616/2007. in Danish : Forordning (EF) nr. 616/2007. in German : Verordnung (EG) Nr. 616/2007. in Estonian : MÃ ¤Ã ¤rus (EÃ ) nr 616/2007. in Greek : KÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 616/2007. in English : Regulation (EC) No 616/2007. in French : RÃ ¨glement (CE) no 616/2007. in Italian : Regolamento (CE) n. 616/2007. in Latvian : Regula (EK) Nr. 616/2007. in Lithuanian : Reglamentas (EB) Nr. 616/2007. in Hungarian : 616/2007/EK rendelet. in Maltese : Ir-Regolament (KE) Nru 616/2007. in Dutch : Verordening (EG) nr. 616/2007. in Polish : RozporzÃ dzenie (WE) nr 616/2007. in Portuguese : Regulamento (CE) n.o 616/2007. in Romanian : Regulamentul (CE) nr. 616/2007. in Slovak : Nariadenie (ES) Ã . 616/2007. in Slovenian : Uredba (ES) Ã ¡t. 616/2007. in Finnish : Asetus (EY) N:o 616/2007. in Swedish : FÃ ¶rordning (EG) nr 616/2007. B. Entries referred to in the second subparagraph of Article 4(7): in Bulgarian : Ã Ã °Ã ¼Ã °Ã »Ã Ã ²Ã °Ã ½Ã µ Ã ½Ã ° Ã Ã Ã ¢, Ã ºÃ °Ã ºÃ Ã ¾ Ã ¿ÃÃ µÃ ´Ã ²Ã ¸Ã ¶Ã ´Ã ° Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   616/2007. in Spanish : reducciÃ ³n del AAC tal como prevÃ © el Reglamento (CE) no 616/2007. in Czech : snÃ ­Ã ¾enÃ ­ celnÃ ­ sazby podle naÃ Ã ­zenÃ ­ (ES) Ã . 616/2007. in Danish : NedsÃ ¦ttelse af FFT-toldsatser, jf. forordning (EF) nr. 616/2007. in German : ErmÃ ¤Ã igung des Zollsatzes des GZT gemÃ ¤Ã  der Verordnung (EG) Nr. 616/2007. in Estonian : Ã ¼hise tollitariifistiku maksumÃ ¤Ã ¤ra vÃ ¤hendamine vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 616/2007. in Greek : Ã ¼Ã µÃ ¯Ã Ã Ã · Ã Ã ¿Ã Ã ´Ã ±Ã Ã ¼Ã ¿Ã  Ã Ã ¿Ã Ã Ã  Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 616/2007. in English : reduction of CCT duty pursuant to Regulation (EC) No 616/2007. in French : rÃ ©duction du TDC comme prÃ ©vu au rÃ ¨glement (CE) no 616/2007. in Italian : riduzione del dazio TDC come prevede il regolamento (CE) n. 616/2007. in Latvian : KopÃ jÃ  muitas tarifa (KMT) samazinÃ jums, kÃ  paredzÃ ts RegulÃ  (EK) Nr. 616/2007. in Lithuanian : BMT muito sumaÃ ¾inimai, nustatyti Reglamente (EB) Nr. 616/2007. in Hungarian : A 616/2007/EK rendeletben elÃ Ã ­rt KTV csÃ ¶kkentÃ ©s. in Maltese : tnaqqis tat-Tariffa Doganali Komuni kif jipprovdi r-Regolament (KE) Nru 616/2007. in Dutch : Verlaging van het GDT overeenkomstig Verordening (EG) nr. 616/2007. in Polish : CÃ a WTC obniÃ ¼one jak przewidziano w rozporzÃ dzeniu (WE) nr 616/2007. in Portuguese : ReduÃ §Ã £o do direito da pauta aduaneira comum prevista no Regulamento (CE) n.o 616/2007. in Romanian : Reducerea TVC Ã ®n conformitate cu Regulamentul (CE) nr. 616/2007. in Slovak : znÃ ­Ã ¾enie cla SCS podÃ ¾a nariadenia (ES) Ã . 616/2007. in Slovenian : skupna carinska tarifa, zniÃ ¾ana v skladu z Uredbo (ES) Ã ¡t. 616/2007. in Finnish : Asetuksessa (EY) N:o 616/2007 sÃ ¤Ã ¤detty yhteisen tullitariffin alennus. in Swedish : Minskning av gemensamma tulltaxan i enlighet med fÃ ¶rordning (EG) nr 616/2007. C. Entries referred to in the third subparagraph of Article 4(7): in Bulgarian : Ã Ã µ Ã Ã »Ã µÃ ´Ã ²Ã ° Ã ´Ã ° Ã Ã µ Ã ¸Ã ·Ã ¿Ã ¾Ã »Ã ·Ã ²Ã ° Ã ·Ã ° Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸ Ã  Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ Ã ¾Ã  Ã ÃÃ °Ã ·Ã ¸Ã »Ã ¸Ã  Ã ¸ Ã ¢Ã °Ã ¹Ã »Ã °Ã ½Ã ´ Ã ² Ã Ã Ã ¾Ã Ã ²Ã µÃ Ã Ã Ã ²Ã ¸Ã µ Ã  Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   616/2007. in Spanish : No puede utilizarse para productos originarios de Brasil o Tailandia en aplicaciÃ ³n del Reglamento (CE) no 616/2007. in Czech : NepouÃ ¾ije se u produktÃ ¯ pochÃ ¡zejÃ ­cÃ ­ch z BrazÃ ­lie a Thajska v souladu s naÃ Ã ­zenÃ ­m (ES) Ã . 616/2007. in Danish : Kan ikke anvendes for produkter med oprindelse i Brasilien og Thailand i henhold til forordning (EF) nr. 616/2007. in German : GemÃ ¤Ã  der Verordnung (EG) Nr. 616/2007 nicht verwendbar fÃ ¼r Erzeugnisse mit Ursprung in Brasilien und Thailand. in Estonian : Ei ole kasutatav Brasiilia ja Tai pÃ ¤ritolu toodete puhul vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 616/2007. in Greek : Ã Ã µÃ ½ Ã ¼ÃÃ ¿Ã Ã µÃ ¯ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã ±Ã ¶Ã ¹Ã »Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ±Ã Ã »Ã ¬Ã ½Ã ´Ã ·Ã  Ã ºÃ ±Ã  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 616/2007. in English : Not to be used for products originating in Brazil or Thailand pursuant to Regulation (EC) No 616/2007. in French : Nest pas utilisable pour des produits originaires du BrÃ ©sil et de ThaÃ ¯lande en application du rÃ ¨glement (CE) no 616/2007. in Italian : da non utilizzare per prodotti originari del Brasile e della Tailandia in applicazione del regolamento (CE) n. 616/2007. in Latvian : PiemÃ rojot Regulu (EK) Nr. 616/2007, neizmanto BrazÃ «lijas un Taizemes izcelsmes produktiem. in Lithuanian : Nenaudojama produktams, kuriÃ ³ kilmÃ s Ã ¡alys yra Brazilija ir Tailandas, taikant ReglamentÃ (EB) Nr. 616/2007. in Hungarian : Nem alkalmazandÃ ³ a BrazÃ ­liÃ ¡bÃ ³l Ã ©s ThaifÃ ¶ldrÃ l szÃ ¡rmazÃ ³ termÃ ©kekre a 616/2007/EK rendelet alapjÃ ¡n. in Maltese : Ma jistax jintuÃ ¼a gÃ §all-prodotti ta oriÃ ¡ini mill-BraÃ ¼il u mit-Tajlandja, bapplikazzjoni tar-Regolament (KE) Nru 616/2007. in Dutch : Mag niet worden gebruikt voor producten van oorspong uit BraziliÃ « en Thailand overeenkomstig Verordening (EG) nr. 616/2007. in Polish : Nie stosuje siÃ w przypadku produktÃ ³w pochodzÃ cych z Brazylii i Tajlandii zgodnie z rozporzÃ dzeniem (WE) nr 616/2007. in Portuguese : NÃ £o utilizÃ ¡vel para produtos originÃ ¡rios do Brasil e da TailÃ ¢ndia, em aplicaÃ §Ã £o do Regulamento (CE) n.o 616/2007. in Romanian : Nu se utilizeazÃ  pentru produsele originare din Brazilia Ãi Thailanda Ã ®n aplicarea Regulamentului (CE) nr. 616/2007. in Slovak : PodÃ ¾a nariadenia (ES) Ã . 616/2007 nepouÃ ¾Ã ­vaÃ ¥ pre vÃ ½robky pochÃ ¡dzajÃ ºce z BrazÃ ­lie a z Thajska. in Slovenian : V skladu z Uredbo (ES) Ã ¡t. 616/2007 se ne uporablja za proizvode s poreklom iz Brazilije in Tajske. in Finnish : Ei voimassa Brasiliasta ja Thaimaasta perÃ ¤isin olevien tuotteiden osalta asetuksen (EY) N:o 616/2007 mukaisesti. in Swedish : FÃ ¥r inte anvÃ ¤ndas fÃ ¶r produkter med ursprung i Brasilien och Thailand i enlighet med fÃ ¶rordning (EG) nr 616/2007. D. Entries referred to in the fourth subparagraph of Article 4(7): in Bulgarian : Ã Ã µ Ã Ã »Ã µÃ ´Ã ²Ã ° Ã ´Ã ° Ã Ã µ Ã ¸Ã ·Ã ¿Ã ¾Ã »Ã ·Ã ²Ã ° Ã ·Ã ° Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸ Ã  Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ Ã ¾Ã  Ã ÃÃ °Ã ·Ã ¸Ã »Ã ¸Ã  Ã ² Ã Ã Ã ¾Ã Ã ²Ã µÃ Ã Ã Ã ²Ã ¸Ã µ Ã  Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   616/2007. in Spanish : No puede utilizarse para productos originarios de Brasil en aplicaciÃ ³n del Reglamento (CE) no 616/2007. in Czech : NepouÃ ¾ije se u produktÃ ¯ pochÃ ¡zejÃ ­cÃ ­ch z BrazÃ ­lie v souladu s naÃ Ã ­zenÃ ­m (ES) Ã . 616/2007. in Danish : Kan ikke anvendes for produkter med oprindelse i Brasilien i henhold til forordning (EF) nr. 616/2007. in German : GemÃ ¤Ã  der Verordnung (EG) Nr. 616/2007 nicht verwendbar fÃ ¼r Erzeugnisse mit Ursprung in Brasilien. in Estonian : Ei ole kasutatav Brasiilia pÃ ¤ritolu toodete puhul vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 616/2007. in Greek : Ã Ã µÃ ½ Ã ¼ÃÃ ¿Ã Ã µÃ ¯ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã ±Ã ¶Ã ¹Ã »Ã ¯Ã ±Ã  Ã ºÃ ±Ã  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 616/2007. in English : Not to be used for products originating in Brazil pursuant to Regulation (EC) No 616/2007. in French : Nest pas utilisable pour des produits originaires du BrÃ ©sil en application du rÃ ¨glement (CE) no 616/2007. in Italian : da non utilizzare per prodotti originari del Brasile in applicazione del regolamento (CE) n. 616/2007. in Latvian : PiemÃ rojot Regulu (EK) Nr. 616/2007, neizmanto BrazÃ «lijas izcelsmes produktiem. in Lithuanian : Nenaudojama produktams, kuriÃ ³ kilmÃ s Ã ¡alys yra Brazilija, taikant ReglamentÃ (EB) Nr. 616/2007. in Hungarian : Nem alkalmazandÃ ³ a BrazÃ ­liÃ ¡bÃ ³l szÃ ¡rmazÃ ³ termÃ ©kekre a 616/2007/EK rendelet alapjÃ ¡n. in Maltese : Ma jistax jintuÃ ¼a gÃ §all-prodotti ta oriÃ ¡ini mill-BraÃ ¼il, bapplikazzjoni tar-Regolament (KE) Nru 616/2007. in Dutch : Mag niet worden gebruikt voor producten van oorspong uit BraziliÃ « overeenkomstig Verordening (EG) nr. 616/2007. in Polish : Nie stosuje siÃ w przypadku produktÃ ³w pochodzÃ cych z Brazylii zgodnie z rozporzÃ dzeniem (WE) nr 616/2007. in Portuguese : NÃ £o utilizÃ ¡vel para produtos originÃ ¡rios do Brasil, em aplicaÃ §Ã £o do Regulamento (CE) n.o 616/2007. in Romanian : Nu se utilizeazÃ  pentru produsele originare din Brazilia Ã ®n aplicarea Regulamentului (CE) nr. 616/2007. in Slovak : PodÃ ¾a nariadenia (ES) Ã . 616/2007 nepouÃ ¾Ã ­vaÃ ¥ pre vÃ ½robky pochÃ ¡dzajÃ ºce z BrazÃ ­lie. in Slovenian : V skladu z Uredbo (ES) Ã ¡t. 616/2007 se ne uporablja za proizvode s poreklom iz Brazilije. in Finnish : Ei voimassa Brasiliasta perÃ ¤isin olevien tuotteiden osalta asetuksen (EY) N:o 616/2007 mukaisesti. in Swedish : FÃ ¥r inte anvÃ ¤ndas fÃ ¶r produkter med ursprung i Brasilien i enlighet med fÃ ¶rordning (EG) nr 616/2007.